DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, and 13-14 are amended.  Claim 15 is cancelled.  New claim 21 is added.  Claims 1-14, and 16-21 are pending in the instant application.  Claims 13-14, and 16-20 remain withdrawn.   Claims 1-12, and 21 are under examination on the merits.  

Response to Amendment
The Amendment by Applicants’ representative Mr. Michael E. Mckee on 07/29/2022 has been entered.   

Response to Arguments/Amendments

Claim rejection under 35 U.S.C.§103(a)
 
Applicants’ amendments and arguments have been fully considered.  Amended claim 1 is not patentable further in view of the additional search result.  

The following rejections are necessitated by the amendment filed 07/29/2022:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasidharan et al., Indian Journal of Chemistry, (2012), v.51A, p.1080-1084. 

Sasidharan et al. discloses a magnesium-aluminosilicate glass coated alumina (see Abstract at p.1163, Fig. 1 at p. 1165, Fig. 6 at p.1167, Figs. 9-10 at p.1168-9), wherein the core particle is alumina, and the ceramic nanoparticulate cation exchanger is magnesium-aluminosilicate glass.    Therefore, Sasidharan et al.  anticipates claims 1-2, and 5. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US2012/0318742 (“the `742 publication”) to Beswick et al. in view of US 6,200,483 (“the `483 patent”) to Cutler et al. and Sasidharan et al.

Applicant’s claim 1 is drawn to a sorbent for absorbing at least one metal, said sorbent comprising: a core particle; and a ceramic nanoparticulate cation exchanger for the at least one metal that is disposed about said core particle, wherein said core particle is chosen from titanium dioxide, alumina, iron oxide, and combinations thereof. The open-ended/inclusive transition phrase “comprising” indicates that the claimed sorbent may further contain additional component(s). 

Determination of the scope and content of the prior art (MPEP §2141.01)
The `742 publication discloses a water purification media contain an activated carbon having at least one of specific a particle size, surface area, and porosity; and a microcrystalline and/or amorphous titanosilicate at least partially coating the activated carbon (see Abstract).  The `742 publication discloses that the media is particularly effective at removing lead and volatile chlorination byproducts from drinking water [0015].  Example 1 of the `742 publication discloses a method of preparing the water purification media [0057-0060].  In addition, the `742 publication discloses the media containing the titanosilicate coated activated carbon may optionally further contain other adsorptive material, wherein the media contains from about 25% to about 95% by weight of the titanosilicate coated activated carbon and from about 5% to about 75% of at least one of untreated activated carbon, activated carbon treated or coated in some other process, ionic resin, granular titanosilicate, ferric hydroxide, alumina, magnesia, bauxite, and zeolites[0043].   The `742 publication discloses the activated carbon may have a particle size distribution which contributes to the ability of the media to remove both heavy metals and volatile byproducts from aqueous systems having a particle size range distributed mostly (more than 50% by weight) from about 50 to about 500 μm [0023].
The `483 patent discloses an inorganic ion exchange material, for purifying a liquid stream of contaminants such as heavy metals by applying active material as a coating on an alternately plugged substrate (see Abstract).   Specifically, commercial powdered amorphous titanium silicate was mixed with aluminum nitrate and powdered acidic γ-alumina in 20 ml deionized water and dried at 120 °C and fired to 400 °C.  The resulting product was used to remove heavy metal lead from liquid streams, see Examples 3 and 5.
Sasidharan et al. discloses a magnesium-aluminosilicate glass coated alumina (see Abstract at p.1163, Fig. 1 at p. 1165, Fig. 6 at p.1167, Figs. 9-10 at p.1168-9), wherein the core particle is alumina, and the ceramic nanoparticulate cation exchanger is magnesium-aluminosilicate glass.  

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between the sorbent of Applicant’s claim 1 and the water purification media of the `742 publication is that the prior art teaches the core particle is an activated carbon, but does not teach the core particle is one chosen from titanium dioxide, alumina, iron oxide, and combinations thereof according to claim 1.  

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, the difference between claim 1 and the `742 publication would have been obvious over the `483 patent and/or Sasidharan et al. because the `483 patent discloses an inorganic ion exchange material, for purifying a liquid stream of contaminants such as heavy metals by applying active material as a coating on an alternately plugged substrate (see Abstract), wherein commercial powdered amorphous titanium silicate was mixed with aluminum nitrate and powdered acidic γ-alumina in 20 ml deionized water and dried at 120 °C and fired to 400 °C.  The resulting product was used to remove heavy metal lead from liquid streams, see Examples 3 and 5.   In addition, Sasidharan et al. discloses a magnesium-aluminosilicate glass coated alumina (see Abstract at p.1163, Fig. 1 at p. 1165, Fig. 6 at p.1167, Figs. 9-10 at p.1168-9), wherein the core particle is alumina, and the ceramic nanoparticulate cation exchanger is magnesium-aluminosilicate glass.  Therefore, the difference is further taught and/or suggested by the `483 patent and Sasidharan et al.  The motivation for modifying the sorbent is to make better absorbent for removal heavy metal such as lead from liquid contaminants.  

In terms of claim 2 wherein the sorbent is free of silica, the `742 publication, and the `483 patent teach a sorbent is free of silica.  

In terms of claims 3-4 and 12, the `742 publication is silent on the sorbents have core particle is alumina having a D10 value of from about 4 to about 10, a D50 value of from about 10 to about 16, and a D90 value of from about 20 to about 42, micrometers; or specifically defined.  However, the `742 publication discloses the activated carbon may have a particle size distribution which contributes to the ability of the media to remove both heavy metals and volatile byproducts from aqueous systems having a particle size range distributed mostly (more than 50% by weight) from about 50 to about 500 μm [0023].  It would be obvious to optimizing the particle size for effectively removing heavy metal lead effectively from the contaminated liquid.  

In terms of claims 5-7, the `742 publication discloses a water purification media contain an activated carbon having at least one of specific a particle size, surface area, and porosity; and a microcrystalline and/or amorphous titanosilicate at least partially coating the activated carbon (see Abstract).  Replacing an activated carbon with alumina as a core particle would have been obvious over the disclosure of the combined prior art.  
In terms of claims 8-11, the `742 publication discloses the media containing the titanosilicate coated activated carbon wherein the media contains from about 25% to about 95% by weight of the titanosilicate coated activated carbon and from about 5% to about 75% of at least one of untreated activated carbon, or treated activated carbon [0043].  Example 1 of the `742 publication discloses a method of preparing the water purification media [0057-0060].  It would be obvious to optimize the weight percentage of the core particle and the ceramic nanoparticulate cation exchanger for effectively removing heavy metal lead effectively from the contaminated liquid according to the disclosures from the `742 publication and the `483 patent.

In terms of claim 21, the difference is further taught and/or suggested by Sasidharan et al. which discloses a magnesium-aluminosilicate glass coated alumina (see Abstract at p.1163, Fig. 1 at p. 1165, Fig. 6 at p.1167, Figs. 9-10 at p.1168-9), wherein the core particle is alumina, and the ceramic nanoparticulate cation exchanger is magnesium-aluminosilicate glass.  Even though the `742 publication is silent on the sorbents have core particle is alumina having a D10 value of from about 4 to about 10, a D50 value of from about 10 to about 16, and a D90 value of from about 20 to about 42, micrometers; or specifically defined.  However, the `742 publication discloses the activated carbon may have a particle size distribution which contributes to the ability of the media to remove both heavy metals and volatile byproducts from aqueous systems having a particle size range distributed mostly (more than 50% by weight) from about 50 to about 500 μm [0023].  It would be obvious to optimizing the particle size for effectively removing heavy metal lead effectively from the contaminated liquid.  

Conclusions
Claims 1-12, and 21 are rejected.
Claims 13-14, 16-20 remain withdrawn.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731